       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 1 of 18                    FILED
                                                                                2020 Sep-30 PM 07:42
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         JASPER DIVISION


 JAMES EARNEST,                           }
                                          }
       Plaintiff,                         }
                                          }
 v.                                       }   Case No.: 6:19-cv-0771-MHH
                                          }
 ANDREW SAUL,                             }
 Commissioner of the                      }
 Social Security Administration,          }

       Defendant.


                           MEMORANDUM OPINION

      Pursuant to 42 U.S.C. §§ 405(g) and 1383(c), plaintiff James Earnest seeks

judicial review of a final adverse decision of the Commissioner of Social Security

denying his request for a period of disability and disability insurance benefits and

supplemental security income. For the reasons stated below, the Court affirms the

Commissioner’s decision.

I.    STANDARD OF REVIEW

      The scope of review in this matter is limited. “When, as in this case, the ALJ

denies benefits and the Appeals Council denies review,” a district court “review[s]

the ALJ’s ‘factual findings with deference’ and [her] ‘legal conclusions with close
       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 2 of 18




scrutiny.’” Riggs v. Comm’r of Soc. Sec., 522 Fed. Appx. 509, 510-11 (11th Cir.

2013) (quoting Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)).

      A district court must determine whether there is substantial evidence in the

record to support the ALJ’s findings. “Substantial evidence is more than a scintilla

and is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th

Cir. 2004). In making this evaluation, a district court may not “decide the facts

anew, reweigh the evidence,” or substitute its judgment for that of the ALJ.

Winschel v. Comm’r of Soc. Sec. Admin., 631 F.3d 1176, 1178 (11th Cir. 2011)

(internal quotations and citation omitted). If the ALJ’s decision is supported by

substantial evidence, a district court “must affirm even if the evidence preponderates

against the Commissioner’s findings.” Costigan v. Comm'r, Soc. Sec. Admin., 603

Fed. Appx. 783, 786 (11th Cir. 2015) (citing Crawford, 363 F.3d at 1158).

      With respect to the ALJ’s legal conclusions, a district court must determine

whether the ALJ applied the correct legal standards. If a district court finds an error

in the ALJ’s application of the law or finds that the ALJ did not provide sufficient

reasoning to demonstrate that the ALJ conducted a proper legal analysis, then the

district court must reverse the ALJ’s decision. Cornelius v. Sullivan, 936 F. 2d 1143,

1145-46 (11th Cir. 1991).




                                          2
       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 3 of 18




II.   STATUTORY AND REGULATORY FRAMEWORK

      To be eligible for disability benefits, a claimant must be disabled. Gaskin v.

Comm'r of Soc. Sec., 533 Fed. Appx. 929, 930 (11th Cir. 2013). “A claimant is

disabled if he is unable to engage in substantial gainful activity by reason of a

medically-determinable impairment that can be expected to result in death or which

has lasted or can be expected to last for a continuous period of at least 12 months.”

Gaskin, 533 Fed. Appx. at 930 (citing 42 U.S.C. § 423(d)(1)(A)). A claimant must

prove that he is disabled. Gaskin, 533 Fed. Appx. at 930 (citing Ellison v. Barnhart,

355 F.3d 1272, 1276 (11th Cir. 2003)).


      To determine whether a claimant has proven that he is disabled, an ALJ

follows a five-step sequential evaluation process:

      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity (“RFC”)
      assessment, whether the claimant can perform any of his or her past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
      can perform given the claimant’s RFC, age, education, and work
      experience.

Winschel, 631 F.3d at 1178.

      “The claimant has the burden of proof with respect to the first four steps.”

Wright v. Comm’r of Soc. Sec., 327 Fed. Appx. 135, 136-37 (11th Cir. 2009).


                                         3
          Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 4 of 18




“Under the fifth step, the burden shifts to the Commissioner to show that the claimant

can perform other jobs that exist in the national economy.” Wright, 327 Fed. Appx.

at 137.

III.   PROCEDURAL HISTORY AND FINDINGS OF THE ALJ

       Mr. Earnest applied for a period of disability and disability insurance benefits

and supplemental security income on August 26, 2016. (Doc. 6-3, p. 12). Mr.

Earnest alleges that his disability began November 10, 2015. (Doc. 6-3, p. 12). The

Commissioner initially denied Mr. Earnest’s claims on January 9, 2017, and Mr.

Earnest requested a hearing before an Administrative Law Judge or ALJ. (Doc. 6-

3, pp. 35-38). The ALJ issued an unfavorable decision on June 28, 2018. (Doc. 6-

3, pp. 12-25).

       In his decision, the ALJ found that Mr. Earnest has not engaged in substantial

gainful activity since November 10, 2015, the alleged onset date. (Doc. 6-3, p. 14).

The ALJ determined that Mr. Earnest was suffering from the following severe

impairments: complex partial seizure disorder, degenerative disc disease of the

thoracic and lumbar spine, unspecified depressive disorder, anxiety disorder/post-

traumatic stress disorder (PTSD), and history of cannabis use/abuse. (Doc. 6-3, p.

14). The ALJ also determined that Mr. Earnest has a history of left shoulder injury

that is a non-severe impairment. (Doc. 6-3, p. 14). Nevertheless, the ALJ concluded

that Mr. Earnest did not have an impairment or a combination of impairments that


                                           4
       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 5 of 18




met or medically equaled the severity of any of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1. (Doc. 6-3, p. 14).

      Given Mr. Earnest’s impairments, the ALJ evaluated Mr. Earnest’s residual

functional capacity. The ALJ determined that Mr. Earnest had the RFC to:

      perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
      except: The claimant can occasionally lift and/or carry up to twenty
      pounds and frequently lift and /or carry up to ten pounds. He can stand
      and/or walk in combination, with normal breaks, for at least six hours
      during an eight- hour workday and he can sit, with normal breaks, for
      up to eight hours during an eight- hour workday. The claimant can
      occasionally climb ramps and stairs an should never climb ladders,
      ropes, or scaffolds. The claimant can occasionally balance, stoop,
      kneel, crouch and/or crawl. He can tolerate occasional (As term
      “occasional” is defined in the DOT) exposure to extreme heat, extreme
      cold, wetness, and humidity. He should not be required to work in areas
      of vibration. He should avoid exposure to industrial hazards including
      working at unprotected heights, working in close proximity to moving
      dangerous machinery, the operation of motorized vehicle and
      equipment, near large open bodies of water or near an open fire or
      flame. He can perform simple routine tasks requiring no more than
      short simple instructions and simple work related decision making with
      few work place changes. He can have occasional interactions with co-
      workers and supervisors with members of the general public. The
      claimant can adapt and respond appropriately to routine changes in the
      workplace.

(Doc. 6-3, p. 18). Based on this RFC, the ALJ concluded that Mr. Earnest was not

able to perform his past relevant work as a scrapper/salvage laborer, armed security

guard, or screen printer. (Doc. 6-3, p. 23). Relying on testimony from a vocational

expert, the ALJ found that jobs existed in the national economy that Mr. Earnest

could perform, including laundry classifier, router, and small parts assembler. (Doc.


                                         5
       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 6 of 18




6-3, p. 24). Accordingly, the ALJ determined that Mr. Earnest was not disabled as

defined in the Social Security Act. (Doc. 6-3, p. 25).

      On March 20, 2019, the Appeals Council declined Mr. Earnest’s request for

review (Doc. 6-3. pp. 2-8), making the Commissioner’s decision final and a proper

subject of this Court’s judicial review. See 42 U.S.C. §§ 405(g) and 1383(c).

IV.   ANALYSIS

      Mr. Earnest argues that he is entitled to relief from the ALJ’s decision because

the ALJ improperly assigned “very limited weight” to the opinion of Mr. Earnest’s

treating physician, Dr. Longmire, and the ALJ did not include each of his (Mr.

Earnest’s) impairments in her hypothetical questions to the Vocational Expert/VE.

      A.     Substantial evidence supports the ALJ’s decision to discount Dr.
             Longmire’s opinion regarding Mr. Earnest’s ability to work.

      “Medical opinions are statements from physicians and psychologists or other

acceptable medical sources that reflect judgments about the nature and severity of

[the claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and

prognosis, what [the claimant] can still do despite impairment(s), and [the

claimant’s] physical or mental restrictions.” Winschel, 631 F.3d at 1178-79 (citing

20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)). Absent “good cause,” an ALJ must

give the medical opinions of a claimant’s treating physician “substantial or

considerable weight.” Winschel, 631 F.3d at 1179 (citing Lewis v. Callahan, 125

F.3d 1436, 1440 (11th Cir. 1997), and 20 C.F.R. §§ 404.1527(d)(1)-(2),
                                          6
       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 7 of 18




416.927(d)(1)-(2)). For good cause to exist, there must be a finding that the “(1)

treating physician’s opinion was not bolstered by the evidence; (2) evidence

supported a contrary finding; or (3) treating physician’s opinion was conclusory or

inconsistent with the doctor’s own medical records.” Winschel, 631 F.3d at

1179 (citing Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004)). To make

such a finding, an ALJ must evaluate: (1) the length of the treatment relationship and

the frequency of examination; (2) the nature and extent of the treatment relationship;

(3) supportability; (4) consistency; (5) specialization; and (6) other facts that tend to

support or contradict the opinion. See 20 C.F.R. §§ 404.15279(c), 416.927(c).

When an ALJ finds there is good cause to disregard a treating physician’s opinion,

the ALJ “‘must clearly articulate [the] reasons for doing so.” Winschel, 631 F.3d at

1179 (citing Phillips, 357 F.3d at 1240-41).

      Here, the ALJ gave very limited weight to the opinion of Dr. David Longmire,

a neurologist who treated Mr. Earnest between November 10, 2015, and October 23,

2017. (Doc. 6-3, p. 20; Doc. 6-10, pp. 5, 30). In a handwritten note on letterhead

dated August 31, 2016, Dr. Longmire opined:

      The above[-]named patient [Mr. Earnest] continues to have symptoms
      of complex partial seizures, reduced levels of consciousness,
      secondarily generalized tonic-clonic seizures, and sleep disorder, all of
      which make it impossible for him to perform any effective or sustained
      work. Therefore, it is my medical opinion that he shall be allowed to
      apply for assistance through food stamps.



                                           7
       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 8 of 18




(Doc. 6-10, p. 33). In evaluating Dr. Longmire’s opinion and concluding that she

would not give substantial weight to the opinion, the ALJ considered the factors

provided in the applicable Social Security regulations. The ALJ explained:

      The claimant alleged and testified that he was unable to work because
      epilepsy/seizure disorder (Exhibit 1E and Hearing Testimony). However, the
      severity of his complaints were not persuasive as they were unsupported with
      the evidence of record. The claimant received treatment for his seizures from
      neurologist David Longmire, M.D. from November 10, 2015 until October
      23, 2017. During his treatment, he underwent numerous neurological
      examinations. With the exception of the claimant’s first examination on
      November 10, 2015 where it was found that he had a tremor in his right hand,
      his neurological examinations were unremarkable. His gait and station were
      normal; he had normal motor strength in his upper lower extremities; and his
      orientation, memory, and attention were normal. Moreover, the claimant
      underwent numerous diagnostic tests that were all normal. On November 18,
      2015, he underwent an electroencephalogram (EEG) and Nerve Conduction
      Study/EMG that were normal. He underwent another EEG on May 18, 2016
      that was again normal, and three weeks later, on June 1, 2016, he underwent
      an MRI of his brain that was also normal (Exhibits 1F, 3F, 8F, and 9F).

      As a precaution, Dr. Longmire prescribed the claimant medication for his
      seizures and once the claimant was placed on the right medication, he went
      months without having any seizures. On the claimant’s January 21, 2016 visit
      with Dr. Longmire, he stated hat he had not had seizures in the last three and
      a half months. On his April 28, 2016 visit, he stated that he had not had any
      seizures in the last six and a half months. On December 5, 2016, he stated
      that he had not had a seizure since August (Exhibits 3F, 8F, and 9F). Notably,
      when the claimant did have a seizure, it appeared that they were brought on
      by stress. The claimant informed Dr. Longmire on his October 23, 2017 visit
      that he had a seizure in September due to family stress (Exhibit 9F).
      Additionally, the treatment records at Winfield Behavioral Health showed that
      the claimant’s seizures were well controlled. The claimant received treatment
      at Winfield Behavioral Health on March 27, 2017 where he stated that he had
      been seizure free for three months and that he was going to get his driver’s
      license back and be able to drive (Exhibit 7F).



                                         8
       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 9 of 18




      Dr. Longmire completed a Medical Source Statement on August 31, 2016
      whereby he opined that it would be impossible for him to perform any
      effective or sustained work (Exhibit 3F). In having reviewed his opinion in
      conjunction with the other evidence of record, the undersigned finds that the
      evidence of record does not support his opinion. Dr. Longmire completed this
      Medical Source Statement in order for the claimant to receive food stamps not
      for purposes of social security disability. The process for applying for both
      are very different and from a disability standpoint only, the undersigned finds
      that his opinion was generally unsupported and inconsistent with his
      documented response to treatment with medication.

(Doc. 6-3, pp. 19-20).

      Mr. Earnest’s medical records support the ALJ’s analysis. According to Mr.

Earnest’s medical records, Dr. Long referred Mr. Earnest to Dr. Longmire for back

pain, tremors, and seizures following a car accident. (Doc. 6-9, pp. 5, 7; Doc. 6-10,

p. 3). Mr. Earnest complained of seizures which he described as jerking and blank

stares. He reported that his last seizure had been one month earlier and that he was

not on mediation. Mr. Earnest complained of occasional tremors in his right hand

and constant tremors in his left leg. He reported that he had experienced lower back

pain for three to four years. (Doc. 6-10, p. 7).

      Dr. Longmire’s treatment notes indicate that Mr. Earnest had no acute distress

or edema and that Mr. Earnest’s gait, strength, and tone in his extremities were

normal, except that Mr. Earnest had a right-hand tremor. A neurological exam

revealed Mr. Earnest’s orientation, memory, attention, language, and knowledge

were normal. (Doc. 6-10, p. 7).          Dr. Longmire initially diagnosed lumbar

radiculopathy, complex partial seizures, secondarily generalized seizures, and
                                           9
       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 10 of 18




tremor. (Doc. 6-10, p. 5).       Dr. Longmire scheduled Mr. Earnest for an

Electroencephalogram (EEG) and Nerve Conduction Study/EMG (EMG/NCV) on

November 18, 2015 to investigate Mr. Earnest’s low back pain and seizures. (Doc.

6-10, pp. 4-5).

      After the EEG and EMG tests, Mr. Earnest returned to Dr. Longmire on

November 23, 2015. Mr. Earnest reported that he had not had a seizure in six weeks,

but his lower back pain and tremors persisted. (Doc. 6-10, p. 9). Dr. Longmire

reviewed the results of the EEG and EMG/NCV with Mr. Earnest, prescribed him

Neurontin for seizures and Tylenol #4 for pain, and scheduled him for an MRI of his

spine. (Doc. 6-10, p. 9). Dr. Longmire explained to Mr. Earnest that the EEG was

normal and noted that Mr. Earnest was awake with spontaneous drowsiness during

the procedure. (Doc. 6-10, p. 9). The NCV test was within normal range bilaterally,

and the EMG showed “minimal scattered fibrillations throughout the muscles in both

lower extremities, with no clearly defined evidence for lumbar or lumbosacral

radiculopathy.” (Doc. 6-10, p. 11) (emphasis in medical record).

      On December 4, 2015, Mr. Earnest had an MRI of his lumbar spine without

contrast. (Doc. 6-10, p. 16). The test indicated that Mr. Earnest had a possible

fracture or degenerative issue. (Doc. 6-10, p. 16). The MRI notes state: “There is

irregularity anterior aspect of the L2 endplate with considerable bone marrow edema

within L2 vertebral body. Findings may reflect degenerative although if the patient


                                        10
       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 11 of 18




has had recent trauma, this could reflect an acute endplate fracture. The conus is

unremarkable.” (Doc. 6-10, p. 16).

      Mr. Earnest next visited Dr. Longmire on January 21, 2016. (Doc. 6-10, p.

14). Mr. Earnest reported that he had not had a seizure in three and a half months,

but he continued to complain of lower back pain. (Doc. 6-10, p. 14). Dr. Longmire

noted that Mr. Earnest had full active range of motion in all extremities. (Doc. 6-

10, p. 14).

      On April 28, 2016, Mr. Earnest visited Dr. Longmire for a check-up. Mr.

Earnest reported he had not had a seizure for six and a half months but continued to

experience lower back pain. (Doc. 6-10, p. 17). Dr. Longmire gave Mr. Earnest a

refill of the medication Neurontin and again noted that Mr. Earnest’s

musculoskeletal and neurological exams were normal and that he had a full active

range of motion in all four extremities. (Doc. 6-10, p. 17-18).

      After waiting for an appointment, on May 16, 2016, Mr. Earnest saw Dr.

Longmire. (Doc. 6-10, p. 19). Mr. Earnest reported that he was having blank staring

spells that had been going on a few months; however, Dr. Longmire noted that Mr.

Earnest had not mentioned these symptoms at his previous appointment in April.

(Doc. 6-10, p. 19). Mr. Earnest also reported trembling, rubbing his fingers, chewing

his lips and tongue, and memory loss. (Doc. 6-10, p. 19). Dr. Longmire added




                                         11
        Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 12 of 18




Depakote as a seizure medication and ordered another EEG for June 1, 2016. (Doc.

6-10, p. 22).

        On June 9, 2016, Mr. Earnest had a follow-up visit with Dr. Longmire to

receive the results of the MRI and EEG. (Doc. 6-10, p. 25). Dr. Longmire noted

Mr. Earnest did not tolerate Depakote and that he had changed Mr. Earnest’s seizure

medication to Topamax. (Doc. 6-10, p. 25). Mr. Earnest reported that when he first

used Topamax, he had one or two seizures, but he had not had a seizure since. (Doc.

6-10, p. 25). Dr. Longmire reported that the “EEG is well within normal limits.”

(Doc. 6-10, p. 27). He also reported that Mr. Earnest had an open MRI of the brain

with no contrast, and the MRI was normal. (Doc. 6-10, pp. 24-25). Mr. Earnest’s

musculoskeletal and neurological exams were normal, and Dr. Longmire noted Mr.

Earnest had full active range of motion in all four extremities. (Doc. 6-10, p. 26).

        On August 25, 2016 Mr. Earnest reported three seizures with nausea and

vomiting on August 14, 2016 and one seizure with vomiting on August 23, 2016.

(Doc. 6-10, p. 31). Dr. Longmire indicated that Mr. Earnest’s musculoskeletal exam

was normal with no tremors, and his neurological exam was normal. (Doc. 6-10, p.

31).1




1
 The ALJ properly concluded that Mr. Earnest’s seizure activity does not meet Listing 11.02.
(Doc. 6-3, p. 16).
                                            12
       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 13 of 18




      These medical records support the ALJ’s decision to find good cause to give

Dr. Longmire’s opinion regarding Mr. Earnest’s ability to work less than substantial

weight. Mr. Earnest’s testimony at his administrative hearing also supports the

ALJ’s decision. At the hearing, Mr. Earnest testified that he last worked doing

manual labor in 2015. He left work following a car accident in which he sustained

a fractured clavicle and shortly after which he began to have seizures. (Doc. 6-3,

pp. 65-66). Mr. Earnest testified that Dr. Longmire placed him on “a couple of

different medications. So far the Topamax . . . has worked best.” (Doc. 6-3, p. 67).

He stated that he was taking his medication the way it was prescribed and that since

taking the medication, he had had only had one grand mal seizure. (Doc. 6-3, p. 67).

He stated that his mother said that he had absentee seizures about once or twice a

month. (Doc. 6-3, p. 68). And his roommate had observed absentee seizures, but

his roommate usually could bring him out of a seizure by talking to him. (Doc. 6-3,

p. 68). Mr. Earnest stated: “Dr. Longmire told me stress is probably what brings

the seizures on.” (Doc. 6-3, p. 70).

      Mr. Earnest argues the ALJ rejected his treating physician’s opinion regarding

his ability to work solely because Dr. Longmire provided the opinion to support Mr.

Earnest’s application for food stamps. (Doc. 11, p. 12). He contends, “the ALJ

concluded that the Medical Source Statement of the claimant’s treating physician . .

. was unreliable or unworthy simply because it was on a food stamp form!” (Doc.


                                        13
       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 14 of 18




11, p. 13). Mr. Earnest asks the Court to consider the Eleventh Circuit’s opinion in

Miranda v. Comm'r of Soc. Sec., 454 Fed. Appx. 717 (11th Cir. 2011). In Miranda,

the plaintiff argued the ALJ erroneously failed to give controlling weight to the

opinion of the plaintiff’s treating psychiatrist that the plaintiff’s major depressive

disorder prevented him from working. Miranda, 454 Fed. Appx. at 719. The

Eleventh Circuit found that substantial evidence supported the ALJ’s decision to

discount the psychiatrist’s statement, “which was made in a form used to request

food stamps,” because the statement was inconsistent with the psychiatrist’s

treatment notes and other evidence in the record. Miranda, 454 Fed. Appx. at 719.

Mr. Earnest correctly notes that the Eleventh Circuit did not discount the

psychiatrist’s statement because it was provided in a form used to request food

stamps. (Doc. 11, p. 13). But, as in Miranda, the ALJ here properly discounted Dr.

Longmire’s opinion in support of Mr. Earnest’s food stamp application because the

opinion was inconsistent with Dr. Longmire’s treatment records for Mr. Earnest. The

ALJ did not give limited weight to Dr. Longmire’s opinion “simply because it was

on a food stamp form!” (Doc. 11, p. 13).

      Based on Mr. Earnest’s medical records and his description of his ability to

control his seizures with medication, the Court concludes that substantial evidence

supports the ALJ’s decision to discount Dr. Longmire’s opinion regarding Mr.

Earnest’s ability to work. See Crawford, 363 F.3d at 1159 (finding that treating


                                         14
        Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 15 of 18




physician’s opinion that the claimant was totally and permanently disabled was

unsupported by the medical evidence and inconsistent with the physician’s treatment

notes); see also Zuba-Ingram v. Comm’r of Soc. Sec., 600 Fed. Appx. 650, 654-656

(11th Cir. 2015) (affirming an ALJ’s decision that accorded “very limited weight”

to the opinion of a treating physician, who opined that the plaintiff had been unable

to work for some time, because the opinion was inconsistent with the record). 2

       B.      The ALJ’s Hypothetical Questions Included All of Mr. Earnest’s
               Impairments.

       For the testimony of a vocational expert “to constitute substantial evidence,

the ALJ must pose a hypothetical question which comprises all of the claimant’s

impairments.” Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002). An ALJ

does not have to “include findings in the hypothetical that the ALJ [has] properly

rejected as unsupported.” Crawford, 363 F.3d at 1158. “The hypothetical need only

include the claimant’s impairments, not each and every symptom of the claimant.”

Ingram v. Comm'r of Soc. Sec., 496 F.3d 1253, 1270 (11th Cir. 2007).




2
  Mr. Earnest concedes that the evidence shows that his seizures were well-controlled with
medication and that his EEGs, nerve tests, and MRIs were normal. (Doc. 11, p. 15). But he argues
that “Dr. Longmire’s opinions still matter.” (Doc. 11, p. 15). Mr. Earnest is not wrong. Because
he was Mr. Earnest’s treating physician, Dr. Longmire’s opinions do matter. The ALJ discounted
only one of Dr. Longmire’s opinions, the opinion relating to the food stamp application. (Doc. 6-
3, p. 20). Throughout her decision, the ALJ she considered Dr. Longmire’s opinions from his
treatment notes, and she gave greater weight to those consistent notes than to Dr. Longmire’s lone
opinion regarding Mr. Earnest’s ability to work. (Doc. 6-3, p. 19-20, 22).
                                               15
       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 16 of 18




       Mr. Earnest argues that the ALJ erred because she did not include each of his

limitations in her hypothetical questions to the VE. (Doc. 6-3, p. 20-21). First, he

argues that “Dr. Longmire says that stress brings on [Mr. Earnest’s] seizures,” yet

there was no low stress requirement in the ALJ’s hypothetical questions to the VE.

(Doc. 11, p. 15). Mr. Earnest points out that the ALJ asked hypothetical questions

to the VE that required the VE to “assume an individual who can perform simple

routine tasks requiring no more than short simple instructions and simple work

related decision making few work place changes,” without taking into account that

even these jobs can cause stress. (Doc. 11, p. 15). On another record, Mr. Earnest

night have a point, but he has not identified a medical record that contains an opinion

that stress causes his seizures, and the Court has not found one. In one treatment

record, dated October 23, 2017, Dr. Longmire noted that Mr. Earnest had “family

stress” the week that Mr. Earnest reported he had a seizure. (Doc. 6-10, p. 88).

There is no record that indicates that Dr. Longmire attributed Mr. Earnest’s history

of seizures to stress.

       Similarly, Mr. Earnest contends the ALJ assigned limited weight to Dr.

Haney’s opinion that Mr. Earnest’s ability to work appeared to be moderately to

severely impaired due to chronic emotional limitations. (Doc. 11, p. 15). Mr. Earnest

points out that his “emotional limitations do not cause severe functional limitations

per se,” but he argues that his low tolerance for stress makes him “especially


                                          16
       Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 17 of 18




susceptible to seizures.” (Doc. 11, p. 16). Again, Mr. Earnest does not support this

argument with evidence from the record. Dr. Haney addressed Mr. Earnest’s

emotional limitations, stating,

       Mr. Earnest will probably continue to require assessment and treatment
       of chronic emotional difficulties. He should continue to benefit from
       mental health counseling and medication. Ability to function in work
       settings appeared moderately to severely impaired due to chronic
       emotional limitations. The claimant’s condition will probably remain
       unchanged in the next six to twelve months. All of Mr. Earnest’s
       statements were regarded as truthful.

(Doc. 6-10, p. 52). Dr. Haney did not indicate if or how stress affects Mr. Earnest’s

seizures, and evidence of Mr. Earnest’s emotional limitations does not bridge the

gap and establish a link between stress and seizures. Aside from Mr. Earnest telling

Dr. Longmire that he thought one of his seizures was caused by family stress, Mr.

Earnest has no medical evidence to show that his seizures are stress-induced.3

Therefore, the ALJ’s hypothetical questions to the VE were proper because they

included all of Mr. Earnest’s confirmed limitations.

V.     CONCLUSION

       For the reasons outlined above, the Court finds that the ALJ’s decision is

supported by substantial evidence, and the ALJ applied proper legal standards. The


3
 The ALJ’s decision includes the following statement: “Notably, when the claimant did have a
seizure, it appeared that they were brought on by stress. The claimant informed Dr. Longmire on
his October 23, 2017 visit that he had a seizure in September due to family stress (Exhibit 9F).”
The ALJ overstates the causal relationship between stress and seizures. Again, the only medical
record linking the two is a record in which Mr. Earnest attributed a seizure to a time of family
stress. There is no medical evidence that indicates a causal link.
                                               17
      Case 6:19-cv-00771-MHH Document 15 Filed 09/30/20 Page 18 of 18




Court will not reweigh the evidence or substitute its judgment for that of the

Commissioner. Accordingly, the Court affirms the Commissioner. The Court will

enter a separate final judgment consistent with this memorandum opinion.

      DONE and ORDERED this September 30, 2020.


                                  _________________________________
                                  MADELINE HUGHES HAIKALA
                                  UNITED STATES DISTRICT JUDGE




                                       18
